Citation Nr: 1757073	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-15 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1958 to March 1960.  He died in July 2011.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2017.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2017 Board hearing, and in documentary submissions in support of the application for benefits, the appellant stated that the Veteran's documented February 1959 in-service fracture of the right lateral malleolus led to lifelong problems with weakness in his lower extremity, which eventually caused instability which led to a history of hip fractures, as well as venous insufficiency of the lower leg.  Both of these are listed on the Veteran's death certificate as serious health problems by which the Veteran was beset at the time of death.  His official cause of death, however, is listed as Parkinson's disease.  The Veteran has not been service connected for any disabilities.

The record contains a May 2017 opinion, furnished by a private provider, indicating that the Veteran's "fracture on his right lateral malleolus sustained during active duty...can be a contributory factor to his subsequent falls. As such, the condition more than likely could have contributed to his loss of balance."  This assessment suggests an etiological link between the Veteran's in-service injury and his post-service hip problems, but does not opine on the question of whether the hip problems (or venous insufficiency) were principal or contributory causes of the Veteran's death.  

Moreover, treatment records covering the latter period of the Veteran's life are sparse.  The appellant's statements and testimony establish that the Veteran was hospitalized for several falls in the final year of his life, and also indicate his Parkinson's disease was worsening over this period.  On remand, the record must be developed to reflect this treatment.  

The medical file, once developed, must also be reviewed by an examiner to provide medical opinions on whether the Veteran's in-service fracture of the right lateral malleolus was more likely than not etiologically related to either his history of hip fractures or his lower extremity venous insufficiency, and, if so, whether that resulting disability constituted a principal or contributory cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Then, forward the entire claims file and a copy of this remand to an appropriate VA medical examiner.  Following a review of the claims file, and this remand, the examiner should opine as to the following:

a. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's in-service fracture of the right lateral malleolus was etiologically related to either his history of hip fractures, or to venous insufficiency of the lower extremities; and if so

b. Whether it is at least as likely as not (probability of 50 percent or greater) that that disability (either a history of hip fractures or venous insufficiency of the lower extremities) was a principal or contributory cause of the Veteran's death.

If would be helpful if, in explaining the rationale for the requested opinion, the examiner identified each principal and each contributory cause of the Veteran's death.  

3. Readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




